Citation Nr: 1411237	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACTS

1.  The Veteran was exposed to artillery and aircraft noise during service.  

2.  The competent and credible evidence shows that the Veteran's bilateral sensorineural hearing loss is related to his in-service noise exposure.  

3.  The competent and credible evidence shows that the Veteran's tinnitus is related to his active duty service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that his current bilateral hearing loss and tinnitus were caused by his exposure to noise in service from artillery and propeller planes.  He said that he began to notice hearing loss and ringing in his ears while stationed at the Army base during service.  He asserts that he did not have any occupational noise exposure while working after service for 28 years in a quality control office.  

The Veteran's Form DD 214 shows that his military occupational specialty (MOS) was as a Guided Missile Crewman.  The Board believes that based on the Veteran's MOS in the Army, his contention that he was exposed to noise while in service appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Therefore, the Board concedes that the Veteran was exposed to noise while in service.  

The Board notes that the Veteran's service treatment records are unavailable as the National Personnel Records Center (NPRC) stated that it was unable to locate the records and have presumed that they were destroyed in a fire at the NPRC that occurred in July 1973.  See September and December 2008 Correspondence.  

The Veteran's only available audiological test results were taken at his November 2008 VA examination.  At the VA examination, the Veteran reported his in-service noise exposure and his post-service employment at a food manufacturing plant and then his 29 years at a factory as a core inspector and quality control.  He explained that he was not around loud noise and was not required to wear hearing protection.  He did not report any recreational noise exposure.  The Veteran said that he had tinnitus, which he described as a ringing or a tone, "for a very long time" and it became worse within the last five years.  The examiner performed an audiological examination and the bilateral hearing test results of the pure tone test, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
45
50
65
LEFT
35
30
30
55
60

The examiner found speech recognition scores in the right ear of 80 percent and in the left ear of 84 percent.  The examiner diagnosed the Veteran with mild to moderately severe sensorineural bilateral hearing loss.  The examiner said he could not provide an opinion without resorting to mere speculation because the Veteran's service treatment records were unavailable.  The examiner did state that the Veteran was around loud gunfire in service, but also that he worked in a factory setting after service without hearing protection.  Even though the examiner did not have the Veteran's service treatment records, the examiner said that the Veteran may have passed his whispered voice test at separation, but that would not rule out a unilateral or high frequency hearing loss.  The examiner did opine that the Veteran's tinnitus was less likely due to his in-service noise exposure, because the Veteran could not establish the onset of his tinnitus.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  The November 2008 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner, although unable to provide an opinion on the etiology of the sensorineural bilateral hearing loss, did find that the Veteran had exposure to noise in-service and that a normal whispered voice test at separation would not have rule out unilateral or high frequency hearing loss.  The examiner cited the Veteran's employment at a factory for almost three decades to suggest that the Veteran had occupational noise exposure after service.  However, the Board finds no reason not to find the Veteran's assertions credible that he worked in an office setting and was not exposed to noise other than his time in the military.  The Board also finds credible his assertions that his hearing loss and tinnitus began while he was stationed at the Army base and have continued.  Therefore, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such the benefit of doubt the must be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus disability is granted. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


